                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF LOUISIANA
                        LAFAYETTE DIVISION


Felix et al                              Case No. 6:19-cv-01680

Versus                                   Judge Michael J Juneau

Murphy et al                             Magistrate Judge Carol B Whitehurst


                                  JUDGMENT

      For the reasons contained in the Report and Recommendation of the

Magistrate Judge filed previously herein, noting the absence objections thereto, and

concurring with the Magistrate Judge’s findings under the applicable law;

      IT IS ORDERED that the Motion To Remand filed by Plaintiffs, Paige Felix

and D’Saree Alfred, [Rec. Doc. 5] be DENIED.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 6th day of

April, 2019.


                                          ________________________________
                                          MICHAEL J. JUNEAU
                                         UNITED STATES DISTRICT JUDGE




                                        2
